Citation Nr: 0412557	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  01-06 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a right foot disability 
claimed as secondary to the service-connected left foot 
disability.

(The veteran's motion to revise a September 2002 Board 
decision on the basis of clear and unmistakable error (CUE) 
is a matter which falls within the Board's original 
jurisdiction.  It is therefore addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

The moving party also alleges CUE in a September 2002 Board 
decision on the issue of entitlement to an increased 
(compensable) rating for scar, residual of perirectal abscess 
drainage.  Because this matter is within the Board's original 
jurisdiction (as opposed to a matter of appellate 
jurisdiction), it has been docketed separately at the Board 
and will be addressed in a separate Board decision.

The issue on appeal was remanded by the Board in July 2003.  
Upon review of the claims file, the Board finds that the 
development described below must be accomplished prior to 
further adjudication by the Board.  

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran contends that service connection for a right foot 
disability is warranted because this disability is secondary 
to his service connected left foot disability.  

A private treatment report, dated in May 2000, includes a 
finding of weak right Flexor Digitorum Brevis and Medial 
Flexor Hallicus Brevis upon examination of the veteran's 
right foot.  In addition, this examination report notes the 
veteran's history of left foot/ankle injury during service 
and includes an opinion that "this injury has caused 
compensatory changes in gait and lumbar spine which has 
complicated other injuries."  However, an examination that 
does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, inasmuch as the issue of secondary service 
connection for a right foot disability is clearly a medical 
question, further examination and a medical opinion are 
necessary before the Board may properly proceed with 
appellate review of the right foot disability claim.  
Moreover, under the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); 
see also Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this regard, it is noted that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

In April 2003, the Board received additional medical evidence 
in support of the veteran's claim.  This evidence was not 
accompanied by a waiver of initial consideration by the 
agency of original jurisdiction (AOJ).  In this regard, the 
Board notes that in Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain a waiver from the appellant.  In light of the 
foregoing, this case must be remanded to the RO for review of 
the new evidence.  

Finally, review of the claims file reflects that the veteran 
has been in receipt of treatment from Drs. K. Amin, D. 
Abrams, and C. Nelson.  Although treatment records from Dr. 
K. Amin have been received, such records from Drs. D. Abrams 
and C. Nelson are not available for review.  Copies of 
treatment records from these health care providers should be 
requested and any records obtained should be associated with 
the claims file.  

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
disabilities of the feet since his 
separation from service in 1982.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured.  The attention of the 
RO is specifically directed to any 
treatment reports available from his 
chiropractor, K. Amin, and treatment 
providers identified as Drs. D. Abrams 
and C. Nelson.  

3.  Thereafter, the veteran should be 
afforded a VA examination by the 
appropriate specialist to ascertain the 
etiology of any right foot disorder.  The 
veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether the service-
connected left foot disability has 
resulted in a right foot disability, or 
whether the right foot disability has 
been aggravated by the service-connected 
left foot disability.  If the examiner is 
of the opinion that the right foot 
disability has been aggravated by the 
left foot disability, he or she should 
indicate the degree of aggravation to the 
extent possible.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




